Exhibit 10.27

SETTLEMENT AGREEMENT

THE UNDERSIGNED:

 

1. CERUS EUROPE B.V., with its registered office Amersfoort, hereinafter
referred to as: “Employer”;

and

 

2. MR. CASPAR HOGEBOOM, [date of birth and home address omitted], The
Netherland, hereinafter referred to as: “Employee”;

Employer and Employee are also to be referred to hereinafter jointly as
“Parties” and individually as “Party”;

TAKING INTO ACCOUNT THAT:

 

A. Employee started employment with Employer on 6 March 2006 under the
conditions stipulated in the employment contract between the Parties,
hereinafter referred to as: the “Employment Contract”;

 

B. Employee is working in the capacity of President Cerus Europe and EEMEA at a
monthly salary of EUR 20,347.58 excluding other emoluments;

 

C. Employer has informed Employee that it wishes to terminate the Employment
Contract due to a difference of opinion regarding the work duties to be
performed. The Parties have discussed their differences and have had to conclude
that fruitful cooperation in the future is no longer an option also since no
other suitable internal positions are available nor will they become available
in the near future;

 

D. The Employer has therefore taken the initiative to terminate the Employment
Contract with the Employee;

 

E. Parties confirm that the Employee is not to be blamed for the termination of
the Employment Contract, and no urgent cause for termination is in place;

STATE TO HAVE AGREED AS FOLLOWS:

 

1. Article 1 – Termination of the Employment Contract

 

1.1. The Employment Contract between Employee and Employer will be terminated at
Employer’s initiative as of 31 March 2016, to be referred to hereinafter as: the
“Termination Date” with mutual consent.



--------------------------------------------------------------------------------

From the date of this settlement agreement and until the Termination Date,
Employer will relieve Employee of work duties with retention of salary,
including emoluments. The Employee will take care of a proper handover of the
Employee’s range of duties.

 

2. Article 2 – Compensation

 

2.1. As compensation for the termination of the Employment Contract, Employer
will pay Employee a (gross) amount of EUR 359,333.99 as compensation for the
statutory transitional pay and notice period, which amount will be paid out at
the latest on 30 April 2016. Said amount will not be due if the Employee is
dismissed for urgent cause within the meaning of section 7:678 Dutch Civil Code,
prior to the Termination Date.

 

2.2. Employer will pay the benefits included in Article 2.1 in the manner
indicated by Employee, as long as this manner of payment is within the bounds of
tax legislation. The manner of payment may not result in cost increases for
Employer.

 

2.3 Parties agree and acknowledge that Employee is not entitled to any bonus
over 2015 and/or 2016 and no payments will be made in that respect.

 

3. Article 3 – Final Payment

At the latest on 30 April 2016, Employer will prepare the normal final payment
for Employee’s benefit. Any outstanding days holiday will be considered as taken
before the Termination Date.

 

4. Article 4 – Pension

As from the Termination Date, the Employer will no longer contribute to the
Employee’s pension. At the Employee’s request, the Employer will cooperate with
the transfer of built up pension rights, as to the extent legally permitted.

 

5. Article 5 – Company Property

Employee will surrender all documentation in connection with (the business of)
Employer and all company property at Employer’s first request, but at the very
latest on the Termination Date. Except for documents connected with the
Employment Contract, Employee will not retain any notes or copies of such
documentation in his/her possession.

 

6. Article 6 –Non-Competition Clause

The Parties agree that as from the Termination Date, the Employee will be
released from all obligations pursuant to the non-competition clause agreed on
in article 9 of the Employment Contract. As such, no payment shall be due based
on article 9.5 of the Employment Contract.

 

2/5



--------------------------------------------------------------------------------

7. Article 7 – Testimonial / References

Employer will provide Employee with a positive testimonial at Employee’s
request.

 

8. Article 8 – Confidentiality

 

8.1 The Parties will not make known to third parties any information regarding
the (business of) Employer as well as the nature and content of this Settlement
Agreement, except in the event of a legal obligation to make such information
public.

 

8.2 The Employee recognizes and agrees that, as an employee of the Employer, he
may have been informed or otherwise may have had access to critical business and
confidential information of the Employer, such as “know how,” trade secrets,
inventions, intellectual property, copyrights, research projects, customer and
pricing information, and plans for the future of the Employer. The Employee
hereby acknowledges that he is required to refrain from disclosing such
confidential information other than to the Employer’s employees authorized to
receive such information, so long as such information remains confidential. The
parties agree that the obligations set forth in this paragraph shall survive
expiration or termination of this Settlement Agreement for any reason.

 

9 Article 9 – Illness

 

9.1 In the event Employee is unable to perform due to sickness on the
Termination Date or within 28 days upon the Termination Date, Employee is
obliged to:

i. Report his sickness immediately to the Employer in the usual manner;

ii. Comply with the applicable guidelines with respect to sickness until
Employee is fully recovered from his sickness;

iii. Comply with the instructions given by or in the name of the Employer in
relation to doctor’s visits or visits undertaken by other professionals, as well
as instructions on the basis of relevant legislation, such as the Dutch Illness
Act (Ziektewet) and/or WIA; and

iv. Provide all information that is required on the basis of the Illness Act
(Ziektewet) and/or WIA to the Employer and/or Labor Office (UWV).

 

10. Article 10 – Disclosures and Communications

 

10.1 The Parties will refrain from making negative statements about each other.
Employee will refrain from (assisting in) issuing public disclosures and
communications regarding the Employer.

 

10.2 Parties will in good faith agree on the positively worded internal
communication and external press release, if any, in relation to the
termination.

 

3/5



--------------------------------------------------------------------------------

11. Article 11 – Dissolution and Rescission

 

11.1 The Employee is herewith informed that without providing a reason, he has
the right to dissolve this termination agreement within 14 days after the date
of this termination agreement, which dissolution must be effected by means of a
written statement addressed to the Employer.

 

11.2 Apart from the Employee’s right referred to in article 11.1 and to the
extent permitted by law, Parties hereby waives the rights under Articles 6:265
to 6:272 inclusive of the Dutch Civil Code to rescind (ontbinden), or demand in
legal proceedings the rescission (ontbinding) of this Settlement Agreement on
the grounds of breach (“toerekenbare tekortkoming”) or error (“dwaling”).

 

12. Article 12 – Partial invalidity

In the event that an Article of this Settlement Agreement is invalid, illegal,
not binding, or unenforceable (either in whole or in part), the remainder of
this Settlement Agreement shall continue to be effective to the extent that, in
view of the Settlement Agreement’s substance and purpose, such remainder is not
inextricably related to and therefore inseverable from the invalid, illegal, not
binding or unenforceable provision. Employer and Employee shall make every
effort to reach agreement on a new Article which differs as little as possible
from the invalid, illegal, not binding or unenforceable Article, taking into
account the substance and purpose of this agreement.

 

13. Article 13 – Settlement Agreement

This Settlement Agreement is a Settlement Agreement in the sense of Article
7:900 of the Dutch Civil Code.

 

14. Article 14 – Discharge

After performing everything that is agreed in this Settlement Agreement, the
Parties will mutually grant each other final discharge with respect to
everything they might have to claim from each other by reason of the Employment
Contract and/or its termination.

 

15. Article 15 – Final provision

By way of signing this agreement, the Employee declares (a) to have a good and
complete understanding of the settlement agreement, as well as the consequences
thereof, (b) to agree to the content of the settlement agreement as well as the
consequences thereof, (c) to have been put in a position to seek legal advice on
this matter, (d) that at the time of signing this settlement agreement, he has
not accepted another job nor does he have any concrete prospect of such other
employment, and (e) to not have kept any relevant information from the Employer
which in all reasonableness could have influenced the terms of this settlement
agreement.

 

4/5



--------------------------------------------------------------------------------

16. Article 16 – Applicable Law and Competent Court

Dutch law shall apply to this Settlement Agreement and to the interpretation of
it. In case of any disputes, the Court of Amsterdam is exclusively deemed to be
the relevant court.

 

Accordingly agreed and signed in duplicate.

/s/ William M. Greenman

Cerus Europe B.V. Legally represented by: Name: William ‘Obi’ M. Greenman
Position: Managing Director Cerus Europe B.V.

 

Date: 23 December 2015

/s/ Caspar Hogeboom

Mr. Caspar Hogeboom

 

5/5